 1   JOHN M. HAMILTON (State Bar No. 155381)
     HAMILTON LAW OFFICES
 2   5757 W. Century Blvd., Suite 700
     Los Angeles, CA 90045
 3   Phone: (424) 419-4028
     Facsimile: (424) 419-4002
 4   Email: jm_hamilton15@yahoo.com
 5
     Attorneys for defendant Yuri Vanetik
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                           )
     PAVEL FUKS, an individual,              )       CASE NO.: 8:19-cv-1212- JVS (JDEx)
                                             )
12                                           )

                   Plaintiff,
                                             )       CERTIFICATE OF INTERESTED
13                                           )
                                             )       PARTIES
14
     vs.                                     )
                                             )
                                             )       (F.R. Civ. Pro. Rule 7.1)
15                                           )
     YURI VANETIK, an individual,            )
16                                           )
                                             )
17               Defendants.                 )
                                             )
     _____________________________________   )
18

19

20

21

22

23

24

25

26

27

28

                                                 1
 1         The undersigned, counsel of record for Defendant Yuri Vanetik, certifies
 2   that the following listed parties (other than those named as parties to the action)
 3   may have a pecuniary interest in the outcome of this case. These representations
 4   are made to enable the Court to evaluate possible disqualification or recusal.
 5   NONE KNOWN.
 6
     DATED: October 9, 2019                  Respectfully submitted,
 7
                                             HAMILTON LAW OFFICES
 8

 9                                           /s/John M. Hamilton
10
                                             John M. Hamilton
                                             Attorneys for Defendant Yuri Vanetik
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
